DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 was filed after the mailing date of the application on 4/15/2020 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a control unit” and “a controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “the present invention” and recites the phrase “and/or”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the claims recite “a control unit is provided, which is configured to switch the electromagnet on and subsequently off”. The specification fails discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-15, the phrase " refrigeration and/or freezer device” in the preamble renders the claim indefinite because it is unclear how the device can be a refrigerator and a freezer at the same time.
Regarding claims 10, 11, 13 and 14, the phrase "refrigeration and/or freezer device” in the body of the claim renders the claim indefinite because it is unclear how structures can be at the same time.
As per claim 3, the claim recites “or other type of stress generation of the storage container”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear what type of stress would incur infringement.	
Regarding claim 3, claim 3 recites “the pulse generation means comprises a motor which is connected to the storage container via a connection element in such a way that the rotation of the motor results in a twisting and that the pulse generation means comprises a trigger which is configured to abruptly release the twist or stress” renders the claim indefinite because it is unclear what structure is being twisted or stress. Additionally it is unclear how a structure would be twisted by the connection element.
Claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
a control unit" uses the phrase "means for" or "step for" or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because there is no corresponding structure in disclosed in the specification. Applicants haven’t demonstrated that they have the metes and bounds of the control device at the time of the invention. It is unclear what the term “unit” means.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase "means for" or "step for" or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph
The term "or another mass" in claim 6 is a relative term which renders the claim indefinite.  The term "or another mass" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites “the closure element” which lacks antecedent basis and is unclear and renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claim 9 recites “an ice cube maker” which lacks antecedent basis and is unclear and renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claim 14 recites “a controller” which lacks antecedent basis and is unclear and renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (KR 20120004091).
Regarding claim 1, Young teaches a refrigeration or freezer device (1), with a cooled interior space (interior of 1, Fig. 2), and with a storage container (20) for ice cubes (I) located in the interior space, wherein the device comprises an ice cube maker (10), wherein the ice cubes produced in the ice cube maker are received in the storage container (Fig. 2), wherein a pulse generation means (40) is present, which is arranged to apply one or more pulses to the storage container (paragraph 0034).
Regarding claim 2, Young teaches the pulse generation means is configured to emit a temporally-limited pulse or pulses in the form of a vibration (vibration, paragraph 0035).
Regarding claim 8, Young teaches wherein the pulse generation means is a vibrator (40), which acts upon the storage container in such a way that vibrations are transmitted on to this container (paragraph 0035).
Regarding claim 9, Young teaches the pulse generation means comprises a motor (40) which is configured to cause the storage container to vibrate, wherein it is provided that the motor is the motor of the ice cube maker (paragraph 0035).
Regarding claim 10, Young teaches components (40, 431) that produce vibrations during operation of the refrigeration or freezer device are coupled to the storage container in such a way that the container is also induced to vibrate (paragraph 0035-0038).
Regarding claim 12, Young teaches wherein a controller (30) is provided, which is configured to activate the pulse generation means at regular or irregular intervals or dependent upon at least one parameter (paragraphs 0041-0049, Fig. 4).
Regarding claim 13, Young teaches the parameter is the filling level of the storage container (paragraphs 0041-0049, Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Brewer et al (US 20180245833).
Regarding claim 5, Kojo teaches the device comprises a closure element (1, refrigeration door) for closing the cooled interior space or a part thereof, but fails to explicitly teach that the pulse generation means comprises a lifting device, which faces the cooled interior space and which is configured to lift the storage container when the closure element is being closed, wherein it is provided that the lifting device is an oblique plane that engages under the storage container.
However, Brewer teaches the the pulse generation means comprises a lifting device (42, 26), which faces the cooled interior space and which is configured to lift the storage container when the closure element is being closed, wherein it is provided that the lifting device is an oblique plane (26) that engages under the storage container to provide an improved measurement of stored ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include the pulse generation means comprises a lifting device, which faces the cooled interior space and which is configured to lift the storage container when the closure element is being closed, wherein it is provided that the lifting device is an oblique plane that engages under the storage container in view of the teachings of Brewer to provide an improved measurement of stored ice. 
Regarding claim 6, Kojo teaches the invention as described above but fails to explicitly teach the pulse generation means comprises an electromagnet which cooperates with the storage container, wherein a control unit is provided, which is configured to switch the electromagnet on and subsequently off.
However, Brewer teaches the pulse generation means comprises an electromagnet (80) which cooperates with the storage container (Figs. 1-2), wherein a control unit (21, 36) is provided, which is configured to switch the electromagnet on and subsequently off (paragraphs 0049, 0051) to provide an improved measurement of stored ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include the pulse generation means comprises an electromagnet which cooperates with the storage container, wherein a control unit is provided, which is configured to switch the electromagnet on and subsequently off in view of the teachings of Brewer to provide an improved measurement of stored ice. 
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 7, Kojo teaches the invention as described above but fails to explicitly teach wherein a spring mechanism is present, which comprises a spring connected with a closure element in such a way that the spring is tensioned when opening or closing the closure element 
However, Brewer teaches a spring mechanism (42) is present, which comprises a spring (42) connected with a closure element (26) in such a way that the spring is tensioned when opening or closing the closure element once or multiple times, and that the spring mechanism is configured to release the spring force for the purpose of pulse generation upon a further opening or closing of the closure element (paragraphs 0053-0054) to provide an improved measurement of stored ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include a spring mechanism is present, which comprises a spring connected with a closure element in such a way that the spring is tensioned when opening or closing the closure element once or multiple times, and that the spring mechanism is configured to release the spring force for the purpose of pulse generation upon a further opening or closing of the closure element in view of the teachings of Brewer to provide an improved measurement of stored ice. 
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Brace (US 2247904).
Regarding claim 11, Kojo teaches the invention as described above but fails to explicitly teach the components comprise are the compressor or the ventilator of the refrigeration or freezer device.
However, Brace teaches the components comprise are the compressor (Figs 1 and 3, col. 5, lines 25-41) to provide a simpler more compact unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include the components comprise are the compressor or the ventilator of the refrigeration or freezer device in view of the teachings of Brace to provide a simpler more compact unit. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Shank et al (US 5706660).
Regarding claim 14, Kojo teaches the invention as described above but fails to explicitly teach the controller is provided, by means of which the type of pulse generation or the pulse intensity is adjustable.
However, Shank teaches the controller is provided, by means of the pulse intensity is adjustable (mechanical vibrations above or below the predetermined threshold, Cols. 3-4, lines 65-13) to efficiently determine when more ice is need in the storage bin.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include the controller is provided, by means of the pulse intensity is adjustable in view of the teachings of Shank to efficiently determine when more ice is need in the storage bin.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Sakthivel et al (US 20180299190).
Regarding claim 15, Kojo teaches the invention as described above but fails to explicitly teach wherein a user interface is provided, by means of which the controller can be controlled by a user.
However, Sakthivel teaches a user interface (160) is provided, by means of which the controller can be controlled by a user (user, paragraph 0030) to efficiently control the operation of the refrigerator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Young to include a user interface is provided, by means of which the controller can be controlled by a user in view of the teachings of Sakthivel to efficiently control the operation of the refrigerator.
Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.\
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the subject matter which is considered to distinguish from the closest prior art of record, Young (KR 20120004091). The prior art of record teaches a refrigeration device with a motor for generating pulse vibrations in contrast to the claimed features of the pulse generation means comprises a motor which is connected to the storage container via a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763